DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the previous Office Action claims 1-5, 7-11 and 13-17 were pending and claims 1-5, 7-11 and 13-17 stood rejected.  No claims have been amended, added or cancelled.  Claims 1-5, 7-11 and 13-17 are therefore currently pending and are presented for examination on the merits.
Claim Interpretation
The terms “advertisement network” can be found in the disclosure at paragraphs 0003, 0004, 0030, 0033, 0039-0041, 0050 and Figures 1-3.  As no particular definition of an advertising network is present nothing within the disclosure can be viewed as providing a controlling definition for the term.  From the standpoint of a computer architecture a network is simply a collection of two or more devices that can communicate with each other.  Because from the standpoint of programmed computers the modifier “advertising” would only reflect either the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the network and therefore the broadest reasonable interpretation of the term is simply network.
The term “advertisement server” can indirectly be found in the disclosure at paragraphs 0010, 0017-0018, 0026, 0030-0031, 0039, 0049, 0053 and 0055.  No controlling definition is present in the disclosure.  The broadest reasonable interpretation of the term is simply a server, which given the absence of a structural definition can be viewed as server software running on any machine.
The term “advertising device” is not present in the disclosure.  However as an advertising network is present and a network is defined as being a collection of two or more devices it would be reasonable to view an advertising device as simply being a device present on an advertising network.  To the extent that the term “advertising” only reflects the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the device and therefore the broadest reasonable interpretation of the term is simply device.
The claims recite the term “redirection” or some form of the term redirect.  While the communication shown in Figure 3 between elements 310 and 330 can be viewed as a form of redirection the operation where the firewall component 340 sends a message back to the ad network 330 cannot be viewed as a true redirection.  The message http://failbackurl does not meet the common definition of a redirection as the ad network 330 does not actually use this pseudo URL to go to a website titled “failbackurl” but merely treats this as a message to serve a different advertisement on the web page per paragraph 0052.  Therefore for purposes of claim interpretation the language of claim 1 (with similar language in claims 7, 13 and 19) “redirect the second call” will simply read as sending a message to an advertisement network.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 102 (e) rejection of claims 1-5, 7-11 and 13-17 has been fully considered but is not persuasive.  Examiner notes that the “advertising server that publishes one or more corresponding advertisements to a web page” of the claim is per the written disclosure only described at a high level as an abstract concept where the concept is only described by function and not by structure.  For example the language of paragraph 0039 recites “It should also be noted that firewall component 130 acts as an intermediary between advertisement network 110 and creative advertisement server 150, thereby ensuring that advertisements passing through firewall component creative advertisement server 150, thereby ensuring that advertisements passing through firewall component130 are not served on web pages containing objectionable and/or barred content”.  Paragraph 0053 recites “In response to determining that the website associated with the advertisement call meets the content rating threshold (e.g., the website that receives a particular score from a rating application that meets the content rating threshold, the website that is determined to be IASH compliant, etc.), firewall component 130 can direct the advertisement call to an advertisement server 150 of FIG. 1, an advertisement server 360 of FIG. 3, or any other suitable creative server for publishing the advertisement”.  Paragraph 0027 recites “The advertisement call is then either passed to a creative server for publishing the corresponding advertisement…”  Given the absence of any structural teaching regarding the advertising server and based on the fact that the language used in the written description is only directed towards a function nothing in the claim or the written description dictates any particular structural placement of the advertising server with regard to the firewall component and in the broadest reasonable interpretation both the “advertisement network” and the “advertising server” could be functions realized in a single computer as notably both the advertisement network and the advertising server are only described in terms of function by the written disclosure and are void of any description regarding structure.  Examiner would also point out that claim 7 is a claim directed towards structure where the claim language only claims the structure of the firewall component as comprising a memory and a hardware processor and is silent with regard to actual structure as it pertains to the advertisement network and the advertising server such that these appear to be nothing more than placeholder terms associated with function separate from the firewall component that do not place any limitation on the claimed structure and therefore are not given patentable weight.  Therefore as nothing in the claim language places a structural limitation on the firewall component vis-à-vis the advertisement network and advertising server and as the advertisement network and advertising server are claimed and described in a manner that only requires that the term “positioned” be indicative of a separation of function that does not impart any patentable distinction from a structural standpoint the argument on pages 12, 13 and the top of 14 of remarks where the word “and” is highlighted and underlined cannot be viewed as persuasive because the claim itself does not require additional structure and the written description does not even place any requirements on the structure of either the advertisement network or the creative server.  
With regard to Applicant’s beginning at the bottom half of page 14 and continuing through most of page 16 this argument is also unpersuasive as Examiner has already determined that the common use of the term redirect is not being used in the claim or the written description and the redirect is simply a form of messaging between the requestor and the firewall component.  The argument does not go into any detail as to why Devaraj should be held as deficient as Figure 4 and operations 404 and 406 as described in paragraph 0050 clearly read on the redirection operation of the claim when the call meets one or more parameters for the content and paragraph 0052 describes the action taken when the web-based property is deemed as being suitable and paragraph 0057 describes the action taken when the web-based property is deemed as not being suitable.  Applicant’s argument does not go into any particular detail as to why this does not meet the claim language.  Therefore Examiner does not find the argument persuasive and will maintain the existing rejection under section 102 with regard to claim 7.  As the arguments with regard to claims 1 and 13 do not provide any distinction from those presented for claim 7 the rejections under section 102 will be maintained for these claims as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 7-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Devaraj et al. (U.S. Patent PG Publication 2010/0250331, hereinafter referred to as Devaraj).
As per claims 1, 7 and 13
Devaraj receiving, using a firewall component positioned between an advertisement network that one or more advertisement calls originated and an advertisement server that publishes one or more corresponding advertisements to a web page, wherein the firewall component that includes a hardware processor, a first redirected advertisement call for publishing content an advertisement on a first web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the first redirected advertisement call to be transmitted to the firewall component server prior to transmitting the first redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the first web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the hardware processor, that the first web page belongs to a first pre-defined group of web pages from a rating database that divides web pages into pre-defined groups of web pages (0025, 0040, 0050-0051)
Devaraj discloses wherein the first pre-defined group of web pages includes at least one of a plurality of web pages (0040-0041, 0043, 0047)
Devaraj discloses generating, using the hardware processor, first historical page information corresponding to the first pre-defined group of web pages (0026, 0030-0031, 0033, 0043, 0058-0059)
Devaraj discloses determining, using the hardware processor, whether to transmit the first redirected advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the first historical page information that corresponds to the first pre-defined group of web pages (0042-0043, 0047-0048, 0052)
Devaraj discloses in response to determining that the first redirected advertisement call should be transmitted to the advertisement server based on the historical page information, transmitting, using the hardware processor, the call to the advertisement server for publishing the content on the first web page (0042-0043, 0047-0048, 0052)
Devaraj discloses receiving, using the hardware processor, a second redirected advertisement call for publishing the advertisement on a second web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the second redirected advertisement call to be transmitted to the firewall component prior to transmitting the second redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the second web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the hardware processor, that the second web page belongs to a second pre-defined group of web pages from the rating database that divides web pages into pre-defined groups of web pages (0025, 0040, 0050-0051), wherein the second pre-defined group of web pages includes at least one of a plurality of web pages (0040-0041, 0043, 0047)
Devaraj discloses generating, using the hardware processor, second historical page information corresponding to the second pre-defined group of web pages (0026, 0030-0031, 0033, 0043, 0058-0059)
Devaraj discloses determining, using the hardware processor, whether to transmit the second advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the second historical page information that corresponds to the second pre-defined group of web pages (0042-0043, 0047-0048, 0052, 0057)
Devaraj discloses in response to determining that the second advertisement call should not be transmitted to the advertisement server and should be transmitted back to the advertisement network based on the second historical page information, transmitting, using the hardware processor, the second redirected advertisement call back to the advertisement network, wherein the second redirected advertisement call is modified to include an indication that the second redirected advertisement call was redirected due to the second historical page information that corresponds to the second pre-defined group of web pages and wherein the second redirected advertisement call is made available for publishing the advertisement on another web page (0045, 0047, 0052, 0057)
As per claims 2, 8 and 14
Devaraj discloses wherein the first and the second redirected advertisement calls each include one or more advertisement parameters and wherein the one or more advertisement parameters include at least one of: a brand threshold value, an objectionable content threshold value, an advertisement network identification parameter, a publisher identification parameter, an advertiser identification parameter, an advertisement campaign parameter, an advertisement placement parameter, a referring URL parameter, a reporting parameter, a content parameter, an advertisement type parameter, a network guidelines parameter, a log information parameter, a targeting parameter, a firewall behavior parameter, and a tracking parameter (0029-0031, 0037, 0062).
As per claims 3, 9 and 15
Devaraj discloses comparing the one or more advertisement parameters with one of the first historical page information and the second historical page information (0031, 0037)
Devaraj discloses determining whether to transmit one of the first redirected advertisement call and the second redirected advertisement call based at least in part on the comparison (0031, 0037, 0062).
As per claims 4, 10 and 16
Devaraj discloses transmitting the first redirected advertisement call to the advertisement server for providing the advertisement to the first web page in response to further determining that the first web page meets the one or more advertisement parameters (0042-0043, 0047-0048, 0052).
As per claims 5, 11 and 17
Devaraj discloses transmitting the second redirected advertisement call to the advertisement network in response to further determining that the second web page does not meet the one or more advertisement parameters (0032, 0035, 0048).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685